Case 19-02764-jw       Doc 84    Filed 04/20/20 Entered 04/20/20 15:49:55         Desc Main
                                 Document      Page 1 of 17



                    IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

 In re:                                                      Case No. 19-02764-jw

 Sand Castle South Timeshare Owners                                Chapter 11
 Association, Inc.,

                               Debtor.


                  ADDENDUM TO DISCLOSURE STATEMENT TO
          CHAPTER 11 PLAN OF LIQUIDATION FILED ON DECEMBER 18, 2019,
                                AS AMENDED

       Sand Castle South Timeshare Owners Association, Inc. (the “Association”), the debtor and
debtor-in-possession in this case, hereby supplements and modifies the Disclosure Statement to
Chapter 11 Plan of Liquidation (“Disclosure Statement”) that it filed on December 18, 2019 as
follows:

                      SECTIONS INCLUDED IN THIS ADDENDUM

          1.    Timing of the Proposed Sale of the Condominiums, and the Steps of the Sale
                Process………………………………………………………………….….page 2
          2.    The Progress and Status of the Adversary Proceeding…………………….page 3
          3.    The Expected Stalking Horse Bidder……………………………………...page 4
          4.    Auction Sale as a “Back-Stop” if Unable to Sell the Condominiums……..page 5
          5.    Expected Administrative Priority Claims………………………………….page 5
          6.    Creditors Who May Be Deemed Insiders………………………………….page 7
          7.    Ad Valorem Taxes on the Condominiums………………………………....page 7
          8.    Objections to Claims………………………………………………….……page 8
          9.    Tax Consequences of the Plan……………………………………………..page 8
          10.   Distribution to Creditors……………………………………………….…..page 9
          11.   Supplement to Liquidation Analysis in the Disclosure Statement……..…page 10
          12.   Treatment of Class 3 Under the Plan……………………………..........…page 12
                Potential Preference Avoidance Actions, In the Event that Sale Price Does Not
                Fully Pay Creditors…………………………………………………….…page 13
          13.   Rejection Claims…………………………………………………….…...page 14
          14.   Implementation and Consummation of the Plan Following Confirmation, and
                Indemnification of the Board……………………………………….……page 14
          15.   Other Items Raised by the United States Trustee to Be Addressed……...page 14
Case 19-02764-jw           Doc 84      Filed 04/20/20 Entered 04/20/20 15:49:55                   Desc Main
                                       Document      Page 2 of 17



                          SUPPLEMENTAL INFORMATION AND
                       MODIFICATION OF DISCLOSURE STATEMENT

        1.       Timing of the Proposed Sale of the Condominiums, and the Steps of the Sale
                 Process. As stated by the Association since the inception of this case, the
                 Association seeks to sell the 40 Condominiums that were under the now terminated
                 Timeshare Plan.1 The Condominiums are now owned by approximately 820 former
                 timeshare owners, who, following the termination of the Timeshare Plan,
                 collectively own them as tenants in common. In order to sell the Condominiums in
                 a sale that would transfer full ownership to a buyer, the Association filed a partition
                 action, as provided in S.C. Code § 27-32-520, et al., which is the primary action in
                 the Adversary Proceeding. The partition action is now far enough along that it is
                 possible to project a likely sale time. The Association projects that it should be able
                 to sell the Condominiums during June or July, 2020.

        The sale of the Condominiums is for four essential purposes: first, to terminate
continued accrual of expenses that can never be paid; second, to terminate the obligations of
owners to pay maintenance fees and/or assessments; third, to provide a source for payment, to the
extent possible, of creditors; and fourth, to abate and avoid public safety and health issues
regarding property that would otherwise deteriorate and possibly develop environmental issues,
e.g., mold.

       The sale process for the Condominiums involves three major steps. These necessary steps
have dictated the pace of progress in this case. The matters in the Adversary Proceeding have
required the most time and work for the sale process to date.

        The first major step in the sale process was the termination of the Timeshare Plan, in
accordance with S.C. Code § 27-32-520. The termination of the Timeshare Plan was made
effective at a Special Meeting of the timeshare owners conducted on September 13, 2019, and
recorded by the filing of the Termination of Supplemental Declaration for the Sand Castle South
Timeshare Ownership Plan on October 18, 2019 in Deed Book 4253 at Page 599 in the Office of
the Registrar of Deeds for Horry County, South Carolina.

         The second major step in the sale process was the filing of the Adversary Proceeding on
December 16, 2019. The Complaint in the Adversary Proceeding named all owners (the former
timeshare owners) of record as defendants (the “Defendants”), and alleged causes of action for
partition, for sale of co-owned property under 11 U.S.C. § 363(h) (a provision in the Bankruptcy
Code similar to partition), for setoff of sale proceeds that might otherwise go to owners who are
delinquent in payment of maintenance fees owed to the Association against the amounts owed by
them to the Association, and for quiet title. The progress and status of the Adversary Proceeding
is discussed below under section 2 of this Addendum.

       The third major step in the sale process will be the filing of a motion to authorize a sale of
the Condominiums. This step differs from the second step in that the Adversary Proceeding is

        1
          Terms used in this Addendum shall have the same meaning as defined and stated in the Disclosure
Statement.

                                                       2
Case 19-02764-jw         Doc 84     Filed 04/20/20 Entered 04/20/20 15:49:55              Desc Main
                                    Document      Page 3 of 17



necessary to consolidate title for a sale, so that a buyer can purchase full title in one sale, rather
than negotiate with 818 separate owners. The third step occurs after the Association has obtained
the order for partition and is able to propose a sale to a buyer to acquire full title in a single sale.
The Association expects to file a motion to authorize a sale (the “Sale Motion”) to a specific buyer
(the “Stalking Horse Bidder”) free and clear of liens, claims, encumbrances and other interests
under 11 U.S.C. §§ 363(b) and (f). The motion likely will be accompanied by a motion to establish
bidding procedures and bid protections as part of the sale process (the “Bid Procedures Motion”),
which type of motion is generally routine in sales of all or substantially all assets of a bankruptcy
estate.

        The Sale Motion likely will be set for a hearing on a date that allows for solicitation of
other offers for the Condominiums from potential buyers, with the goal of generating competitive
bidding to maximize the value of the Condominiums. In some cases competitive bidding occurs
and the sale price increases; however, in many cases no competitive bids are received. The
circumstances of the property and the sale environment most likely will determine whether
competitive bids will be received for the Condominiums.

         As noted above, the first step in the sale process was completed in Fall of 2019. The second
step in the sale process is expected to be completed in mid-May, 2020, or soon after. The third
step in the sale process, is projected to be completed in June or July, 2020. In this regard, the Sale
Motion should be filed around the time of the completion of the Adversary Proceeding (conclusion
of the second step), and, allowing approximately thirty (30) days for the hearing on the Sale
Motion, the Association hopes to obtain an order authorizing a sale in or about mid-June, 2020, or
soon thereafter. The sale hopefully will close within two or three weeks after entry of the order
authorizing it. The dates are uncertain, as there are still a number of variables involved; however,
the Association believes it reasonable to project a sale of the Condominiums in June or July, 2020.

       2.      The Progress and Status of the Adversary Proceeding. As described above, the
               Complaint in the Adversary Proceeding named all owners known by the
               Association as Defendants. Of the 818 Defendants named in the Complaint, over
               700 did not respond to it (the “Default Defendants”); nine Defendants responded
               to the Complaint (the “Responding Defendants”), but none contesting, and several
               expressly stating support for, the relief sought in the Complaint; and approximately
               100 Defendants had their service mailings to them returned undeliverable (the
               “Returned Mail Defendants”) by the United States Postal Service (“USPS”). The
               Association obtained default judgment against the Default Defendants (for
               partition, and not for a monetary recovery, except for the setoff of amounts owed
               by Delinquent Owners to the Association), and the Association will request a
               hearing on the responses of the Responding Defendants, to have partition also
               granted as to them. As for the Returned Mail Defendants, the Association obtained
               authorization to serve them by publication in the Sun News newspaper in Horry
               County, South Carolina. The published service notice has begun.

        After entry of default against the Default Defendants, and upon leave granted by the Court,
the Association amended the Complaint (the “Amended Complaint”) on March 17, 2020 to add
three classes of unknown persons as defendants. The John Doe Defendants are comprised of any
and all heirs and assigns of the Defendants, and any other transferees of the Defendants’ interest

                                                   3
Case 19-02764-jw        Doc 84     Filed 04/20/20 Entered 04/20/20 15:49:55             Desc Main
                                   Document      Page 4 of 17



which are not of record with the Association, including any person who may be in the military
service of the United States of America. The Richard Roe Defendants are comprised of any
unknown minors or persons under disability, including incompetent persons. The Steven Stoe
Defendants are comprised of any spouses, former spouses, relationship partners and family
members of any named Defendant who believes that he or she owns an interest in the
Condominiums, such as a co-interest with a named Defendant, including any person who may be
in the military service of the United States of America. On April 13, 2020, the Association also
filed a motion for the appointment of a guardian ad litem to represent the interests of unrepresented
John Doe Defendants, Richard Roe Defendants and Steven Stoe Defendants.

        The Order authorizing service of the Returned Mail Defendants, entered on March 16, 2020
[Doc. 25], also authorizes service upon the John Doe Defendants, the Richard Roe Defendants and
the Steven Stoe Defendants by publication, as part of the same publication service in the Sun News.

           The service by publication occurs by publication once a week for three consecutive
weeks in the Sun News. The third and final publication is to be made on or about April 10, 2020.
The time for the Returned Mail Defendants and any of the John Doe Defendants, the Richard Roe
Defendants and the Steven Stoe Defendants to respond to the Amended Complaint will be thirty
(30) days from the final published notice, which should be on or about May 10, 2020. Although
one or more of these Defendants could respond, the Association is informed and believes it is
unlikely that any answers or responses contesting the relief sought in the Amended Complaint will
be filed. If none are filed, the Association hopes to obtain default judgment against these
Defendants in mid-May, 2020.

       The Association hopes to have a judgment of partition as to all Defendants by mid-May,
2020. This judgment should enable the Association to proceed with the sale of the Condominiums.

        The Chapter 11 Plan of Liquidation (the “Plan”) is being amended to state that the
Condominiums will be sold within one year after the entry of the partition judgment. However,
as stated above, the Association expects that the sale will be accomplished in June or July, 2020,
or soon after.

       3.      The Expected Stalking Horse Bidder. Cherokee Motels, Inc. (“Cherokee Motels”)
               has made an offer to the Association to purchase the Condominiums for the
               purchase price of $703,500.00. The offer is stated in Cherokee Motels’ Third
               Revised Letter of Intent to Purchase Condominium Units dated February 6, 2020
               (the “Revised Offer”). Cherokee Motels previously had made an offer to purchase
               the Condominiums for $840,000.00. As stated in its Revised Offer, Cherokee
               Motels reduced its offered purchase price to reflect the cost of mold remediation
               stated in a consultant’s report it obtained. Based on the estimate of $136,500.00
               of mold remediation costs, Cherokee Motels’ offer is now for the purchase price of
               $703,500.00.

        Cherokee Motels owns other units and interests in the Sand Castle South building in which
the Condominiums are located, and it or one or more of its principals is an officer or director of
the Master Association, the property owners association for the entire building. Cherokee Motels’
existing interests in the building make it a logical potential buyer for the Condominiums. It has a


                                                 4
Case 19-02764-jw         Doc 84     Filed 04/20/20 Entered 04/20/20 15:49:55              Desc Main
                                    Document      Page 5 of 17



stake in the disposition of the Condominiums. What becomes of them will likely have a material
impact on the value of its existing property interests. If another buyer were to appear, one that is
likely to properly renovate the Condominiums, Cherokee Motels might decide to not competitively
bid and to leave it to the other buyer to purchase the Condominiums. However, in the absence of
another credible buyer with good intentions for the property, Cherokee Motels has strong reasons
to purchase the Condominiums.

        The Association has not yet filed a Sale Motion to obtain authorization to sell the
Condominiums to Cherokee Motels. The Association has been working to complete the second
major step in the sale process, the consolidation of title for a sale by the partition action in the
Adversary Proceeding. As the Adversary Proceeding appears to be nearing the point of a judgment
of partition as to all of the owners of the Condominiums, the Association projects that it will be
able to file and serve the Sale Motion in mid-May or soon after.

       4.      Auction as a “Back-Stop” if Unable to Sell the Condominiums. The Association
               expects to sell the Condominiums in a sale under the Sale Motion, and Cherokee
               Motels is expected to be the Stalking Horse Bidder. However, the Plan, as
               amended, provides that in the unlikely event that no sale to a buyer under a contract
               of sale or asset purchase agreement is achieved within one year after the date of the
               entry of the final judgment of partition in the Adversary Proceeding, the
               Association will arrange an auction of the Condominiums by a qualified auction
               company. The auction will be within sixty (60) days after the expiration of the one
               year period for a private sale.

        In this event, the auction proceeds will first be used to pay the costs of the auction and sale;
then to pay ad valorem taxes due on the Condominiums; and then to pay administrative priority
expenses on a pro rata basis (not to exceed the amounts due). After payment of the administrative
priority claims, the remaining auction proceeds will be divided into the Active Owners Funds (as
defined in the Disclosure Statement and in the Plan) and the Association Funds (as also defined in
the Disclosure Statement and in the Plan).

        The Active Owners Funds will be distributed to the Active Owners. The Association Funds
will be used first to pay priority creditors who are not administrative priority creditors, if any, on
a pro rata basis (not to exceed the amounts due); then to non-priority unsecured creditors on a pro
rata basis (not to exceed the amounts due), and then to the Active Owners on a pro rata basis.

       5.      Expected Administrative Priority Claims. The Association has been paying post-
               petition expenses during this case, but it expects to owe significant amounts for
               administrative expenses at the time of the sale of the Condominiums. These unpaid
               administrative expenses are anticipated in four areas, set forth below. The
               Association will seek to have a deadline established for the filing of administrative
               claims (the “Administrative Claims Bar Date”), for forty-five days after the
               closing of the sale of the Condominiums; however, this deadline may be extended
               if issues exist regarding the sale or the use of the sale proceeds, to a date reasonably
               soon after such issues are decided or resolved. The administrative priority creditors
               who have been paid in the ordinary course of business during this case (e.g.,
               insurance, the claims and noticing agent in this case, UST Quarterly Fees) will not

                                                   5
Case 19-02764-jw        Doc 84     Filed 04/20/20 Entered 04/20/20 15:49:55              Desc Main
                                   Document      Page 6 of 17



               be required to file for approval or allowance of their administrative priority claims.
               Professionals employed by the Estate shall file final fee applications by the
               Administrative Claims Bar Date.

                a.      Post-petition ad valorem taxes. These taxes are a secured claim that must
be paid along with prepetition ad valorem taxes at the closing of the sale of the property. The
amount of post-petition taxes owed by the estate will not be known until a sale occurs. At the
filing of the case, $42,585.81 was due for 2018. The amount due for 2019 was $39,700.96, but
this amount must be prorated to separate the portion that is prepetition and the portion that is post-
petition. However, in light of the secured nature of these property taxes, it appears that the
proration is not important; the full amount of the ad valorem taxes must be paid from the sale
proceeds of the Condominiums. The current outstanding amount due is $82,286.77 through
December 31, 2019, and it is expected that another $23,158.33 may be owed for the period through
closing (using the 2019 tax amount, and prorating the Association’s share through July 2020, by
which it is expected that a sale will close; the actual amount will depend on the total tax for 2020
and the date of the closing of the sale). If so, the total ad valorem taxes due will be approximately
$105,500.00.

                b.      Post-Petition Loan by LaTour Hotels and Resorts, Inc. LaTour made a post-
petition loan (the “Loan”) to the Association to fund necessary expenses through the closing of
the sale of the Condominiums. The Loan was authorized pursuant to the Order (1) Authorizing
the Debtor-in-Possession to Obtain Post-Petition Credit Pursuant to 11 U.S.C. § 364(b); and (2)
Granting the Post-Petition Lender an Administrative Priority Claim Under 11 U.S.C. § 503(b)(1)
for Such Credit entered on February 19, 2020 [Doc. 75] in this case. The Loan is for an aggregate
amount not to exceed $75,000.00, and it is to be advanced in increments as reasonably needed for
the Association to assure that it has funds to cover its administrative expenses (excluding the fees
of the Association’s attorneys, which are to be paid from proceeds of the sale of the
Condominiums). The Loan bears interest at the rate of 6% per annum. The Loan is unsecured,
but it has administrative priority status as a claim against the estate. As of this date, approximately
$10,000.00 of the funds available under the Loan (i.e., $10,000.00 of the $75,000.00) have been
advanced. A substantial portion of the remaining loan availability is expected to be needed for the
costs of service of documents on the creditors and owners, including the Disclosure Statement,
this Addendum, the Plan, the Court’s Order approving the Disclosure Statement and setting the
schedule for the confirmation hearing on the Plan, and ballots for voting on the Plan. The Loan is
due and payable upon the earliest of (i) the sale of the Condominiums, (ii) the conversion of this
case from Chapter 11 to Chapter 7, (iii) the dismissal of this bankruptcy case, and (iv) March 15,
2021.

               c.      Post-Petition Fees Due to the Master Association. The Sand Castle South
Horizontal Property Regime, a/k/a the Master Association, has a claim for post-petition fees due
from the owners of the Condominiums (the former timeshare owners under the Timeshare Plan).
The Association was responsible for collecting from the owners the maintenance fees and
assessments due to the Master Association and remitting payment to the Master Association. The
Association has collected no fees or assessment payments from the owners since the
commencement of this case, and has remitted no payment to the Master Association. As of April
1, 2020, the Association is informed and believes that the accrued, unpaid post-petition fees are in
the amount of $174,297.36.

                                                  6
Case 19-02764-jw            Doc 84      Filed 04/20/20 Entered 04/20/20 15:49:55                     Desc Main
                                        Document      Page 7 of 17



               d.      Fees and Expenses of Nexsen Pruet, LLC. Nexsen Pruet, LLC (“Nexsen
Pruet”) is the Association’s attorney in this case. Nexsen Pruet has not yet filed an application
for approval of fees and expenses in this case because, as a practical matter, the majority of its fees
and expenses cannot be paid until the Condominiums are sold. It holds a retainer balance of
$36,108.70, representing the portion of the prepetition retainer remaining at the filing of this case.
Upon Court approval of fees and expenses, the retainer funds will be applied toward payment of
the approved amount. The balance of approved fees and expenses will be paid from the sale
proceeds of the Condominiums. At present, Nexsen Pruet has accrued fees and expenses of
approximately $300,000.00 (without deducting the retainer amount). Additional fees and expenses
will be incurred. Nexsen Pruet has not yet filed an application for approval of these fees and
expenses, and thus they are not approved as of this date.

        These fees and expenses reflect the complexity of this case. This case has been complex
due to it being the first case under the new provisions of S.C. Code § 27-32-520 for termination of
a timeshare plan and the sale of the timeshare property; due to the required steps for termination
and sale; and due to the number of timeshare owners (now owners as tenants in common). Given
the status of the Adversary Proceeding, the Association having a Stalking Horse Bidder, and the
status of the Plan filed by the Association, Nexsen Pruet projects that its additional fees and
expenses prospectively will be $25,000.00 - $50,000.00, depending on whether any new issues are
raised.

        6.       Creditors Who May Be Deemed Insiders. The creditors of the Association include
                 several companies who may be deemed insiders of the Association. These
                 companies include LaTour, which provided management services to the
                 Association; CRM of the Carolinas, LLC (“CRM”), which provided property
                 maintenance services; Resort Travel and Xchange, Inc. (“Resort Travel &
                 Xchange”), which provided timeshare exchange services; Zealandia Capital, Inc.
                 (“Zealandia Capital”), which provided collection and loan services; and TSA
                 Choice, Inc. (“TSA Choice”), which provided telephone services, televisions,
                 security cameras and other similar devices and services to the Association. LaTour,
                 CRM, Resort Travel & Xchange, Zealandia Capital and TSA Choice, are each
                 affiliates of one another and are affiliated with Herbert H. Patrick, Jr., a/k/a Butch
                 Patrick, the President of the Association’s Board of Directors. Thus they may be
                 deemed insiders of the Association.2 As insiders, their votes on acceptance of the
                 Plan may not be counted for determination of requisite acceptance for confirmation,
                 pursuant to 11 U.S.C. § 1129(a)(10).

       These companies provided operating services to the Association, and their claims are for
unpaid services under their contracts with the Association. The Association is informed and
believes that each of the contracts was consistent with industry norms. These contracts are inactive
since May of 2019, in light of the termination of the timeshare operation.

        It is noted that claims of an insider are not automatically disallowed or subordinated due to
insider status. Insider status is generally significant in the review of the fairness of the transactions

        2
           The Association also contracted with Sun Hospitality, LLC, which provided housekeeping services. Sun
Hospitality, LLC is not an affiliate of the other companies or of Mr. Patrick, and is not believed to be an insider.

                                                         7
Case 19-02764-jw            Doc 84       Filed 04/20/20 Entered 04/20/20 15:49:55                      Desc Main
                                         Document      Page 8 of 17



and treatment of the insider creditors. In this case, LaTour, CRM, Resort Travel & Xchange,
Zealandia Capital and TSA Choice are creditors because they did not discontinue services even
when the prospects for payment were becoming doubtful. The Association is informed and
believes that if these companies were not affiliated with Mr. Patrick, but instead third-party
vendors, they would likely have discontinued services to the Association prior to the Association
closing the timeshare operation.

         7.       Ad Valorem Taxes on the Condominiums. The Condominiums are subject to a lien
                  for unpaid property taxes due to Horry County, South Carolina. At the filing of this
                  bankruptcy case on May 22, 2019, the Association’s records reflect an amount due
                  of $42,585.81. This amount represents the unpaid taxes for 2018. For 2019, the
                  amount due is $39,700.96. An additional amount will be due in 2020 for the
                  prorated taxes from January 1, 2020 through the date of the closing of the sale of
                  the Condominiums. Accordingly, the amounts due through December 31, 2019
                  total $82,286.77, and an additional amount will be due for the prorated 2020 taxes,
                  e.g., $23,158.33 (seven months of the 2019 tax amount, assuming the 2020 tax in
                  the same amount). By South Carolina statute, these taxes are a first lien on the
                  property, and Horry County holds a claim in the amount due which is secured by
                  the Condominiums.3 (It should be noted, however, that the United States Trustee
                  has expressed questions about whether the ad valorem taxes are a secured claim, or
                  an unsecured claim with priority under 11 U.S.C. § 507(a)(8).)

         8.       Objections to Claims. The Plan is amended to state that the Association will file
                  any objections it has to filed claims in this case no later than thirty (30) days after
                  confirmation of the Plan. Only twelve (12) proofs of claim have been filed in this
                  case. The Association expects to file objections to five of the filed claims, on the
                  basis that they appear to seek recovery from the Association’s estate of the purchase
                  price of timeshare units; the Association did not sell the units to the claimants or
                  provide financing for their purchase, and it should not be liable for the return of the
                  purchase price of the units. The Association may also object to other claims on
                  other grounds, which objections may seek modification of the claim or claim
                  amount rather than disallowance.

         9.       Tax Consequences of the Plan. The Disclosure Statement includes a statement
                  regarding the Tax Consequences of the Plan and its provisions, on page 27. The
                  Association is informed and believes that, other than payment of ad valorem taxes
                  due on the Condominiums, it is current in both its tax returns and payment of tax
                  obligations (to the extent it has/had any). Furthermore, the Association is informed
                  and believes that it will incur no tax liability by or upon the sale of the
                  Condominiums or by the effect of the Plan’s provisions. After deducting its costs
                  of this case, and the expenses incurred in 2019 prior to the commencement of this
                  case, and taking into account the Association’s operating losses in prior years, the


         3
          As stated in the Disclosure Statement, these taxes may also be entitled to priority status under 11 U.S.C. §
507(a)(8). However, priority status is not likely to be important, given that the taxes are secured by the Condominiums
and must be paid from the sale proceeds of the property.

                                                          8
Case 19-02764-jw       Doc 84    Filed 04/20/20 Entered 04/20/20 15:49:55                Desc Main
                                 Document      Page 9 of 17



              Association is informed and believes that it will have no tax liability.

           With regard to creditors and owners, the Association is not aware of any tax liability
that they will incur as a result of the Plan and its implementation, however, as stated in the
Disclosure Statement:

     EACH HOLDER OF A CLAIM OR AN INTEREST IS URGED TO CONSULT ITS
OWN TAX ADVISOR WITH RESPECT TO THE EFFECTS OF THE PLAN ON SUCH
CLAIMANT OR INTEREST HOLDER, INCLUDING ANY APPLICABLE UNITED
STATES FEDERAL, STATE, LOCAL OR FEROEIGN TAX CONSEQUENCES.

     NOTICE IS HEREBY GIVEN, PURSUANT TO UNITED STATES TREASURY
DEPARTMENT CIRCULAR 230, TO HOLDERS OF CLAIMS OR INTERESTS THAT:
(A) ANY DISCUSSION OF FEDERAL TAX ISSUES IN THIS DISCLOSURE
STATEMENT (INCLUDING THIS ADDENDUM) IS NOT INTENDED OR WRITTEN TO
BE RELIED UPON, AND CANNOT BE RELIED UPON, BY HOLDERS OF CLAIMS OR
INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE
IMPOSED ON SUCH HOLDERS UNDER THE INTERNAL REVENUE CODE; (B) SUCH
DISCUSSION IS BEING USED IN CONNECTION WITH THE PROMOTION OR
MARKETING (WITHIN THE MEANING OF CIRCULAR 230) BY THE PLAN
PROPONENTS (THE ASSOCIATION IN THIS CASE); AND (C) HOLDERS OF CLAIMS
OR INTERESTS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

       10.    Distribution to Creditors. The expected distribution to creditors is not expected to
              fully pay non-priority unsecured creditors, unless the Association is successful in
              obtaining a sale at a much higher price than the Stalking Horse Bidder’s proposed
              purchase price for the Condominiums. Similarly, Active Owners should not expect
              to receive a substantial payment for their interests in the Condominiums. At the
              present Stalking Horse Bidder price, the secured claim of Horry County for ad
              valorem taxes will be paid in full, the post-petition assessments of the Master
              Association will be paid in full (as administrative priority expense), the post-
              petition Loan will be paid in full, and other administrative expenses will be paid in
              full; non-priority unsecured creditors are likely to receive payment of only 2.3% of
              their allowed claims; and Active Owners will probably receive approximately
              $19.38 each for their interests. Delinquent Owners will receive no payment for
              their interests.

            The actual outcome of the sale and the net proceeds for distribution to creditors
and Active Owners depend on a number of variables. Accordingly, the distributions are not
known and, at present, can only be estimated based upon assumptions made. However, to
illustrate what the Association believes is a reasonably possible outcome, the following
estimates are provided.

             Assumptions Made for Illustration. The following assumptions are made for the
illustration of the possible distribution under the Plan:



                                                9
Case 19-02764-jw        Doc 84      Filed 04/20/20 Entered 04/20/20 15:49:55             Desc Main
                                   Document      Page 10 of 17



               a.      The sale price is the Stalking Horse Bidder price of $703,500.00.

               b.      The ad valorem taxes for 2018 and 2019 total $82,286.77, and the prorated
2020 ad valorem taxes are estimated in the amount of $23,158.33 (based upon a closing in July,
2020), for a rounded total of $105,500.00 in ad valorem taxes to be paid at closing.

              c.     The closing costs to be paid by the Association, as seller, are only
$10,000.00 (they could be higher, depending on whether any closing issues are identified).

               d.      The administrative priority claims for payment total $550,000.00. This
rough estimated amount consists of repayment of the $75,000.00 post-petition loan, United States
Trustee fees of $7,500.00, approved fees and expenses of Nexsen Pruet in the amount of
$300,000.00 (after applying the retainer it now holds, and an agreed discount on its fees), and
$175,000.00 of post-petition fees owed to the Master Association, and includes an anticipated
small discount in the claim amounts.

                e.      A reserve of $30,000.00 is held to cover the costs to complete the case,
including post-plan confirmation matters. These costs will include the costs of service of process,
which are substantial with each mailed service in this case. The number of persons to be served
has driven the costs of service to higher levels than might be expected for a case of this dollar size.

               f.      Based upon the percentage of ownership units of Active Owners, in relation
to total ownership of all units, the Active Owners hold 12.6% of the ownership interests.

        Projected “Waterfall” of Funds to Creditors and Active Owners. The following depicts the
distribution of funds to creditors and Active Owners in this case, based upon the above
assumptions:

               a.      Funds Available for Payment (from sale) - $703,500.00

               b.      Items to Be Paid from Sale Proceeds –

                       Ad Valorem Taxes - $105,500.00
                       Costs of Sale - $10,000.00
                       Administrative Priority Claims – $525,000.00
                       Reserve for Completion of Case - $30,000.00

               c.      Split Between Association Funds and Active Owner Funds –

                       Funds Available After Payment of the Above Items - $20,000.00

                       Active Owners to Receive $ 2,520.00 (to be prorated among them)
                       The Association to Retain $17,480.00 (for payment of creditors)

               d.      Distribution to Non-Priority Unsecured Creditors –

                       Funds for Distribution $17,480.00


                                                  10
Case 19-02764-jw            Doc 84       Filed 04/20/20 Entered 04/20/20 15:49:55                       Desc Main
                                        Document      Page 11 of 17



                           Total Claims $760,972.18 (amount of filed unsecured claims)
                           Percentage Payment 2.3%

                  e.       Distribution Among Active Owners (Pro Rata)

                           Funds for Distribution $2,520.00
                           Number of Active Owners 130 (rounded estimate)
                           Payment to Each Active Owner $19.38

       It is reiterated that the above calculations are illustrative, and that the actual distributions
are unknown and could vary significantly from the above calculations.

         11.      Supplement to Liquidation Analysis in the Disclosure Statement. The Disclosure
                  Statement includes, under Article IV.F (beginning on page 19), a Liquidation
                  Analysis. As noted therein, it is difficult to accurately project what creditors would
                  receive in a Chapter 7 bankruptcy, for comparison to their expected recovery under
                  the Plan. However, with the Stalking Horse Bidder’s proposed purchase price, the
                  Association now has better information to explain its conclusion that creditors
                  would receive no greater recovery, and might receive no recovery, if this case were
                  proceeding under Chapter 7. In this regard, the following:

               a.      The source of payment of creditors and a distribution to Active Owners is
the sale proceeds of the Condominiums. Absent the termination of the Timeshare Plan that has
been accomplished and the partition pursuant to the Adversary Proceeding, a sale of the
Condominiums is believed to be not viable. Unless the Condominiums are sold, there will be no
material source of payment for creditors and distribution to Active Owners.

                 b.    Even if this case were converted to Chapter 7 after judgment is obtained in
the Adversary Proceeding, so that a Chapter 7 trustee could proceed with the sale, it must be
assumed that the trustee’s sale would generate no higher value than the sale the Association
proposes under the Plan (which will be proposed under the separate Sale Motion), and the recovery
to creditors would be no greater than the recovery to occur under the Plan. Indeed, because the
Chapter 7 trustee would incur expenses in learning and taking over the case, and he would be
entitled to trustee compensation, the total administrative expenses incurred under Chapter 11 and
then in Chapter 7 likely would diminish the recovery for creditors.

              c.      Other than the Association’s share of the proceeds from the sale of the
Condominiums, the Association has no assets with material value. Payment of administrative
expenses and creditors hinges on the successful sale of the Condominiums.

               (1)     As explained in the Disclosure Statement (on page 15), the Association has
over $2 million of accounts receivable, representing the unpaid maintenance fees and assessments
of the Delinquent Owners,4 but those accounts receivable are deemed uncollectible, and have no
value other than for use in setoff against sale proceeds of the Condominiums that otherwise might
         4
          Festiva Development Group, LLC, which previously owned 1,254 ownership units that it transferred to the
Association, owes no amount to the Association. It was current in all payments at the time of its transfer of the units
to the Association.

                                                          11
Case 19-02764-jw        Doc 84     Filed 04/20/20 Entered 04/20/20 15:49:55              Desc Main
                                  Document      Page 12 of 17



be payable to the Delinquent Owners. Issues and problems in collection would exist in regard to:
the amounts owed by each of the Delinquent Owners are relatively small in relation to the time
and expenses of collection; the legal costs of pursuing collection would negate much of the benefit
from the collection action; defenses may exist under timeshare law limiting recovery to the
forfeiture to the Association of the owner’s interest in the Condominiums; many of the Delinquent
Owners failed to maintain their current address in the Association’s records and, as a practical
matter, may be unreachable; and the net recovery, if any, would be small. For these reasons, and
others, these accounts receivable are uncollectible and have no value in a Chapter 7 bankruptcy.

                (2)    The estate has a potential preference avoidance action under 11 U.S.C. §
547(b) against Cherokee Motels for $40,000.00, for payment made to it within ninety (90) days
prior to the bankruptcy filing. Even without deducting the costs to pursue this action, and assuming
the full $40,000.00 were recovered, the funds would not cover the administrative expenses of this
case. Post-petition taxes, post-petition fees due to the Master Association, the costs of mailings
and service upon the creditors and owners, and repayment of the post-petition loan in this case,
would aggregate more than the $40,000.00. Plus, of course, there are and would be professional
fees and expenses. These potential preference recovery funds, if collected, would not produce any
recovery to prepetition creditors or to owners, unless the sale of the Condominiums occurs.

                 (3)   As discussed in the Disclosure Statement (page 16), LaTour received
payments during the one year period preceding the filing of this case, which are reviewable for
possible avoidance as a preference under 11 U.S.C. § 547(b). The Association is informed and
believes that the payments were made in the ordinary course of business, pursuant to the LaTour
contract for its management services, and that LaTour would have defenses to an avoidance action.
However, even if the full amount paid, $136,053.62 (this amount actually includes payments prior
to the preference avoidance period, which would have to be deducted), it still would not provide a
recovery greater than the administrative priority claims existing in this case, and it would provide
no recovery to prepetition non-priority, unsecured creditors, or to owners.

                 (4)      In its schedules, and in the Disclosure Statement (page 15), the Association
lists furniture, equipment and fixtures, and other contents of the Condominiums, with an estimated
total value of $19,500.00. The FF&E and other contents are old, they have been much used, and
it is believed that, if assembled for sale, such as at an auction, they would not generate net funds
of $19,500.00, but some lesser, unknown amount. The value of the FF&E and other contents
would not provide value for payment to creditors and/or owners.

        In summary, the only realistic prospect for payment of the ad valorem taxes and the
administrative expenses of this case, and for any payment to prepetition non-priority, unsecured
creditors and to Active Owners is by and through the sale of the Condominiums. The Plan is a
plan of liquidation, incorporating the sale of the Condominiums and providing for a distribution
of the sale proceeds, as projected above under “10. Distribution to Creditors.” In a Chapter 7 case,
the trustee would attempt the same. As such, the Plan provides as good a recovery for creditors
and Active Owners as they would receive in a Chapter 7 case.

       12.     Treatment of Class 3 Under the Plan. As stated in the Plan and in the Disclosure
               Statement, Class 3 under the Plan is comprised of the claims of Active Owners for
               their ownership interests in the Condominiums, to the extent that such claims are

                                                 12
Case 19-02764-jw            Doc 84       Filed 04/20/20 Entered 04/20/20 15:49:55                      Desc Main
                                        Document      Page 13 of 17



                  made against the Association. These claims will first receive payment from funds
                  which are not property of the estate, the portion of sale proceeds attributable to each
                  of the Active Owners’ ownership share. In this regard:

               a.      The Association does not own the Condominiums. It now owns a large
majority of the units of ownership interest (formerly timeshare units) in the Condominiums, but is
a co-owner with the other Active Owners and Delinquent Owners, as tenants in common.
Accordingly, the sale proceeds of the Condominiums are not entirely property of the bankruptcy
estate.

                b.      The sale of the Condominiums is made possible under S.C. Code § 27-32-
520, which provides for a sale by the steps described in Section 1 hereinabove. Pursuant to the
statutes, the costs incurred in accomplishing the sale and distributing the sale proceeds may be
taken from the total sale proceeds, before apportioning the sale proceeds to each owner. The
Association is informed and believes that the costs it has and is incurring in these matters, including
the costs of this case and the legal fees incurred, are chargeable and to be paid from the sale
proceeds of the Condominiums before distribution of sale proceeds to owners.

               c.      After payment of its costs (including the costs of this case), the Association
will divide the net sale proceeds into the portion that would be paid to Active Owners and the
portion that would be paid to Delinquent Owners and the Association. The division will be based
on the percentage of the ownership interests of each category. The Active Owners own
approximately 12.6% of the total ownership interests; the Delinquent Owners and the Association
own a combined approximately 87.4% of the total ownership interests.

              d.      The Association, by way of setoff, will be entitled to retain the sale proceeds
otherwise payable to the Delinquent Owners. The setoff is to pay the amounts owed to the
Association by the Delinquent Owners. Therefore, the approximately 87.4% share of the net sale
proceeds will be retained by the Association. These funds are defined in the Plan as the
“Association Funds.”

               e.     The portion of the net sale proceeds due to the Active Owners,
approximately 12.6% of the net proceeds, is defined in the Plan as the “Active Owners’ Funds.”
These funds are deemed to be owned by the Active Owners and are not property of the bankruptcy
estate. These funds will be paid to the Active Owners on an equal share basis.5

                f.     The Plan provides that the Association Funds will be used to pay the
Association’s creditors. If any funds remain after full payment of the creditors (not likely unless
the price significantly increases above the existing Stalking Horse Bidder proposed purchase
price), which funds are defined in the Plan as the “Remainder Funds,” those funds will be
distributed to Active Owners.

               g.     The Class 3 claims against the estate are those of the Active Owners for a
share in the Remainder Funds. The Active Owners already will have been paid the Active Owners’

         5
           The Association considered attempting a pro rata distribution, but to do so would require valuations of the
different weeks of the year, valuation of each of the 40 Condominiums, and other factors that could affect one owner’s
assigned value, all of which is deemed impractical and too expensive to realistically accomplish.

                                                         13
Case 19-02764-jw           Doc 84       Filed 04/20/20 Entered 04/20/20 15:49:55                    Desc Main
                                       Document      Page 14 of 17



Funds. The Association Funds will have been used, first, to pay creditors. The Remainder Funds
would be the only source of payment of Class 3 from the bankruptcy estate.6

        13.      Potential Preference Avoidance Actions, In the Event that Sale Price Does Not
                 Fully Pay Creditors. The Disclosure Statement discusses prepetition (pre-
                 bankruptcy) payments made to Cherokee Motels and to LaTour that potentially may
                 be avoidable as preferences under 11 U.S.C. § 547(b). The Disclosure Statement
                 states that, “if the Condominiums sell at a price sufficient to fully pay all allowed
                 claims, no avoidable preference will exist.” At present, however, based on the
                 Stalking Horse Bidder’s proposed purchase price, the sale price will not be
                 sufficient to enable full payment of all allowed claims. The Association will solicit
                 responses among the non-insider creditors of their willingness to form have special
                 counsel appointed to explore and possibly pursue these avoidance actions, and to
                 oversee such special counsel as a liquidation committee under the Plan. This
                 committee, if formed, will not be a committee under 11 U.S.C. § 1102 (i.e., it will
                 not be an official creditors’ committee appointed by the United States Trustee and
                 approved by the Court).

        14.      Rejection Claims. When an executory contract or lease is rejected by a Chapter 11
                 debtor-in-possession or a trustee, the other party(s) to the rejected contract or lease
                 may have a claim for breach of contract damages under the contract or lease. See
                 11 U.S.C. § 365(g). In this case, the Association has not rejected any contracts or
                 leases to date, nor has it assumed any. Upon confirmation of the Plan, any
                 remaining contracts or unexpired leases will be rejected by operation of the Plan’s
                 provisions. See Plan Article II, Section 2.5(b) (page 11 of the Plan). Although it
                 is possible that rejection claims could be asserted, the Association does not expect
                 rejection claims. The contracts having duration beyond the initial stage of the case
                 were with LaTour, for the management and operation of the Association; CRM, for
                 maintenance of the Condominiums and areas used for the timeshare program;
                 Resort Travel & Xchange, for timeshare exchange services; Zealandia Capital, for
                 collection and loan services; and TSA Choice for telephone, television and security
                 camera services. These companies are affiliates of the President of the Association
                 Board, and they have not indicated any claim for rejection damages. They have
                 neither provided their contracted services nor received any payment since the
                 commencement of this case.

        15.      Implementation and Consummation of the Plan Following Confirmation, and
                 Indemnification of the Board. As stated in the Disclosure Statement, in Article
                 VI.B on page 25, following consummation of the Plan, the Association shall be
                 dissolved. The current Board will remain in charge of implementation and
                 consummation of the Plan. A liquidation committee may be formed among non-
                 insider creditors, if at least three are willing to serve, to explore and possibly pursue
                 preference avoidance actions.


        6
           Again, it must be noted that the Active Owners’ Funds are not part of the bankruptcy estate, and will be
paid to the Active Owners.

                                                        14
Case 19-02764-jw        Doc 84     Filed 04/20/20 Entered 04/20/20 15:49:55              Desc Main
                                  Document      Page 15 of 17



       The Board members shall be indemnified by the Association from the Association Funds

 in the event that claims are made against the Board members for their conduct or services as a
member of the Board. The additional provision is now added (as had been intended) that the
indemnification shall not apply to instances of negligent acts or acts conducted in bad faith, by
fraud, in breach of fiduciary duty, or self-dealing.

       16.     Other Items Raised by the United States Trustee to Be Addressed. In its objection
               to the Disclosure Statement filed by the United States Trustee (“UST”) on January
               16, 2020 [Doc. 64], the UST raised many items it felt should be addressed as a
               condition for approval of the Disclosure Statement. Most are addressed above.
               Others are as follows:

               a.      Discharge. Article X of the Plan (on page 15 of the Plan) provides that,
“The entry of an Order Confirming Plan acts as a discharge of any and all liabilities of the
Association that are dischargeable under 11 U.S.C. § 1141.” It should be noted that, because the
Plan provides for a liquidation of the Association’s assets, the Association will not be entitled to a
discharge. 11 U.S.C. § 1141(d)(3).

              b.      Responsibility for Post-Confirmation Monthly Reports and UST Quarterly
Fees. As stated in section 15 above and in Article VI.B of the Disclosure Statement, the current
Board of the Association will be responsible for the implementation and consummation of the
confirmed Plan. The implementation will include making, or arranging for an appropriate person
to make, the monthly operating reports for the Association, and arranging for the payment of the
UST Quarterly Fees. The UST Quarterly Fees will be paid until the case is closed, dismissed or
converted to Chapter 7.

               c.       No Creditors Committee in this Case. No creditors committee has been
appointed in this case.

               d.     Festiva Development Group, LLC Paid All of Its Maintenance Fees During
Its Ownership of Units. Festiva paid all maintenance fees due on the units it owned during the
period of its ownership of them. No maintenance fees were due on the units at the time Festiva
transferred ownership to the Association.

               e.      Risks Posed to Creditors Under the Plan. The Association is informed and
believes that the only material risks posed to creditors under the Plan are that the sale of the
Condominiums might not occur as contemplated, the sale price could be less than expected, the
administrative expenses of the estate could increase to the point that the estate becomes
administratively insolvent, and the distribution of funds is dependent, both in amount and in
timing, on the sale of the Condominiums. The Association is informed and believes that these
risks exists under any alternative to address the current situation of the Association, its creditors
and the owners.

               f.      Meaning of Section 2.b of the Plan. Section 2.b of the Plan provides for
“Sales of Assets Having a Sale Price of $7,500 of Less.” The Association has limited assets
besides the Condominiums, most notable the FF&E. As discussed above in the Liquidation
Analysis, the Association owns aged FF&E, the realizable value, if any, of which is undetermined.

                                                 15
Case 19-02764-jw        Doc 84      Filed 04/20/20 Entered 04/20/20 15:49:55             Desc Main
                                   Document      Page 16 of 17



Section 2.b is intended to address the situation in which a sale of an asset – at present, it appears
only the FF&E would be possible – for a price of $7,500 or less were proposed. This provision
also serves as a “catch-all” safeguard, in the event a small value asset is hereafter found to exist.
Notably, the cost of service of notice of the sale on the mailing list of creditors, owners and parties
in interest in this case would consume much, if not all, of the value to be derived from the sale.
Accordingly, the Plan provides that for any small sales of $7,500 or less, notice shall be served on
the ten largest creditors of the estate, any secured creditor affected by the sale, the UST and any
party claiming an interest in the property to be sold.

               g.      Ownership Units Owned by the Association Are Neither Active Owner
Units Nor Delinquent Owner Units. The Association owns 1,254 or more (at least one additional
unit has been transferred to the Association since the filing of this case) ownership units in the
Condominiums. The Association does not owe itself, of course, the payment of maintenance fees
or assessments for the units. Accordingly, the Association is not included in either the Active
Owners or the Delinquent Owners for the units it owns.

       The above information is intended to supplement and, as appropriate, amend the Disclosure
Statement. This Addendum should be deemed a part of the Disclosure Statement.




April 20, 2020                            _/s/ Julio E. Mendoza, Jr._______________
                                           Julio E. Mendoza, Jr., Court ID No. 3365
                                           NEXSEN PRUET, LLC
                                           1230 Main Street, Suite 700 (29201)
                                           Post Office Box 2426
                                           Columbia, South Carolina 29202
                                           Telephone: 803-540-2026
                                           Email: rmendoza@nexsenpruet.com

                                           Attorneys for Sand Castle South Timeshare Owners
                                           Association, Inc., Debtor-in-Possession




                                                  16
Case 19-02764-jw          Doc 84    Filed 04/20/20 Entered 04/20/20 15:49:55         Desc Main
                                   Document      Page 17 of 17



                      IN THE UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA



 In re:                                                         Case No. 19-02764-jw

 Sand Castle South Timeshare Owners                                   Chapter 11
 Association, Inc.,

                                 Debtor.



                                   CERTIFICATE OF SERVICE


        I, Julio E. Mendoza, Jr., of Nexsen Pruet, LLC, do hereby certify that a copy of the
ADDENDUM TO DISCLOSURE STATEMENT TO CHAPTER 11 PLAN OF
LIQUIDATION FILED ON DECEMBER 18, 2019, AS AMENDED, was served upon all
parties receiving notification through the Court’s ECF/NEF System, and the following party by
electronic notification through the Court’s ECF/NEF System at the time of filing, on this the 20th
day of April 2020, at Columbia, South Carolina.

          Elisabetta G. Gasparini, Esquire
          Office of the United States Trustee
          1835 Assembly Street, Suite 953
          Columbia, SC 29201




                                           /s/ Julio E. Mendoza, Jr.
                                           Julio E. Mendoza, Jr. (#3365)
                                           NEXSEN PRUET, LLC
                                           1230 Main Street, Suite 700 (29201)
                                           Post Office Box 2426
                                           Columbia, South Carolina 29202
                                           Phone: (803) 540-2026
                                           Fax: (803) 253-8277

                                           Attorneys for Sand Castle Timeshare Owners
                                           Association, Inc.




                                                 17
